Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 12 and 20 from which the remainder of the claims depend, recite constructing a ‘subsequence’ block. The applicants specification makes no mention of ‘subsequence’ blocks or how such blocks are to be distinguished from ordinary video blocks. Thus the meets and bounds of the claimed ‘subsequence’ blocks are unclear. The examiner believes the term to be a typographical error for a ‘subsequent’ block in accordance with par. 195 of the specification which indicates that look up tables may be updated to include motion vector information for the current video block which is then used for following or ‘subsequent’ video blocks. For the purposes of examination the claims will be interpreted accordingly. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-10, 12-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu (2011/0200107).

In regard to claim 1 Ryu (2011/0200107) discloses a method for processing video data comprising:
maintaining one or multiple tables, wherein each table includes one or multiple motion candidates derived from one or more video blocks that have been coded, and arrangement of the motion candidates in the table is based on a sequence of addition of the motion candidates into each table, each motion candidate comprises motion information associated with M representative positions of the video block that has been coded (Ryu Figs. 1 and 6 and pars 27-33 note local and global MV history information storage as tables that store motion candidates from blocks that have been coded, also note Figs. 3-4 and pars 42-44 particularly note par. 44 previous block MVs stored tables in order from oldest to newest, finally note Fig. 5 and pars 48-50 note positions associated with the previously coded blocks shown in Fig. 5);
performing conversion between a video block and a coded representation of the current video block a least based on the motion candidate list (Ryu Fig. 5 and pars 48-50 particularly note par. 50 note determining an initial search location for motion estimator 130 using local motion vector history information, also note Fig. 6 and pars 51-65 for converting the block to a coded representation);
determining M representative positions within the current video block, where M is an integer, to load information associated with the M representative positions (Ryu par. 40 note determining a motion vector for each block hence, M=1, also note Fig. 5 showing representative positions for each block); and
	updating at least one of the multiple tables using motion information associated with the M representative positions of the current video block (Ryo par. 40 note updating storage tables 140 with the motion vector of the current block);
	wherein the updated table used to construct a motion candidate list for a subsequent block (Ryu par. 40 and Figs. 2 and 6 and pars 51-65 note frames comprised of a plurality of blocks are processed a block at a time, thus the list of motion vectors in the motion vector history is used as candidates for subsequent blocks).

	In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Ryu further discloses that the motion candidate list for the current video block is constructed at least based on the one or multiple tables (Ryu par. 40 note candidate list is weighted and used to determine a candidate search point for motion estimation).

	In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Ryu further discloses that the motion information associated with the M representative positions comprises M sets of motion information that respectively corresponds to the M representative positions (Ryu Fig. 3 note plural sets of MV information and associate user inputs from previously coded blocks). 

In regard to claim 9 refer to the statements made in the rejection of claim 1 above. Ryu further discloses that the motion information includes at least one of: a prediction direction, a reference picture index, motion vector values, intensity compensation flag, affine flag, motion vector difference precision, and motion vector difference value (Ryu Fig. 3 note motion vector values stored in history information storage). 

	In regard to claim 10 refer to the statements made in the rejection of claim 1 above. Ryu further discloses reconstructing a second video block different from the current video block based on the updated one or multiple tables (Ryu par. 40 and Figs. 2 and 6 and pars 51-65 note frames comprised of a plurality of blocks are processed a block at a time, thus the list of motion vectors in the motion vector history is used as candidates for subsequent blocks).

	Claims 12-14 and 20 describe a non-transitory computer readable medium that stores instructions causing the processor to implement steps substantially corresponding to the method recited in claims 1-3. Refer to the statements made in regard to claims 1-3 for the rejection of claims 12-14 which will not be repeated here for brevity. Further note Ryu discloses implementing the method using a processor and a non-transitory medium (Ryu par. 92)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 8, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of “Algorithm Description of Join Exploration Test Model 7” (hereafter JEM7).
. 	In regard to claim 4 and 15 refer to the statements made in the rejection of claims 1 and 12 above. Ryu discloses determining loading motion information for only 1 representative position of each block that included in updated history information tables. However, JEM 7 discloses a method for performing motion estimation for each sub-block of a block and using sub-block motion vectors and loading information for each sub-block to be used in performing motion information for subsequent sub-blocks, including sub-blocks in corner positions (JEM7 2.3-2.3.1.2 note section 2.3.1.2 loading motion information for neighboring 4x4 sub-blocks a-d to be used in performing motion estimation for sub-block A, also note sub-blocks d and a are corners of their respective 8x8 CUs). 
	It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of performing sub-block motion estimation as taught by JEM7 and loading sub-block motion information for each sub-block into the history information tables of Ryu in order to gain the advantage of a more accurate motion field by allowing plural motion parameters for each block as suggested by JEM7 (JEM7 section 2.3.1).

	In regard to claims 5 and 16 refer to the statements made in the rejection of claims 1, 4, 12 and 15 above. JEM7 further discloses that sub-block predictions may be disallowed for processing of the current block, in which case each block has only one set of motion parameters, hence M=1 (JEM7 section 2.3.1.3 note sequence parameter set indicating whether ATMVP and STMVP are enabled, also note section 2.3.1 without ATMVP and STMVP a block, or CU, has only one motion parameter). 

	In regard to claims 6 and 17 refer to the statements made in the rejection of claims 1, 4, 12 and 15 above. JEM7 further discloses that in a case sub-block predictions are allowed for the processing of the current video block, a value of M is set to 1 or a total number of sub-blocks or a value between 1 and the total number of sub-blocks (JEM7 section 2.3.1.3 note indicating that ATMVP and STMVP are enabled, also note 2.3.1.2 motion information is determined for each sub-block, hence in combination with Ryu the motion information of each sub-block will be loaded into the history information tables hence M is set to a total number of sub-blocks). 

	In regard to claims 8 and 19 refer to the statements made in the rejection of claims 1, 4, 12 and 15 above. Ryu and JEM7 further discloses that M is pre-defined per a Coding Tree Unit or a Coding Tree Block Unit, or a Prediction Unit and is included in a Video Parameter Set, a Sequence Parameter Set, a Slice Header, or a tile header (Ryu Par. 40 note each motion vector is loaded into the history information table, JEM7 sections 2.3.1 the number of motion vectors are predetermined to be either one for each sub-block or only one for a whole block based on whether ATMVP and STMVP are used, finally note section 2.3.1.3 the indication of whether ATMVP and STMVP is enabled is provided in a sequence parameter set).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Li et al (2015/0256853).
In regard to claim 11 refer to the statements made in the rejection of claim 1 above. Ryu further discloses performing deblock filtering (Ryu Fig. 6 and pars 58-63). It is noted that Ryu does not disclose using motion candidates in the filtering process. However, Li discloses a method of deblock filtering where motion candidates are associated with particular filter parameters used in the filtering process (Li par. 34 note filtering strengths are determined using information from neighboring blocks including motion vector information). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating deblock filtering associated with motion candidates as taught by Li in the invention of Ryu in order to gain the advantage of setting appropriate deblock filtering strengths as suggested by Li (Li par. 34). 


Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 7 and 18, in addition to the requirements of independent claims 1 and 12 require setting the value of M to 1 in the case where sub-block predictions are allowed and selecting the representative position of motion information within the block based on one of a frequency of utilized motion information, whether a bi-prediction block is used, a reference picture, a reference picture index, or motion vector differences compared to other motion vectors. 
	The closest arts are Ryu and JEM7 which discloses selecting all sub-block positions within the block as representative positions. Ryu and JEM7 do not disclose selecting one among plural potential positions as a single representative position based on the enumerated criteria as required by claims 7 and 18. 

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423